Citation Nr: 0720566	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-29 834	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE


Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1976 to July 1979 
and from June 1981 to August 1983 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled to appear before a traveling Member 
of the Board in April 2005.  The veteran failed to report to 
his scheduled hearing.



FINDING OF FACT

On June 6, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through the RO, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


